OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
               OFFrdAl0iii2^£WOL;S„TATI0^^               :XAS, Z,87JJ„,„r..
                                                            U.S.POSTAGE » PITNEY BOWES
               STATE OF TEXAS
               PENALTY FOR
               PRIVATE USE

                                                                                  2015
6/3/2015                      feof
Goodman, Archie Dale          cTr.'CtTN,                                 WR-73,737-03
The Court has dismissed your application          of habeas corpus without written
order; the sentence has been discharged \           parte Harrington, 310
S.W.3d452 (Tex. Crim.App. 2010)

                                                                   Abel Acosta, Clerk'v

                           ARCHIE DALE GOODMAN
                                                                          ••ref    • -i
                                              -TDC# 1397335



                                                                                          \4